Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
STATUS
1.             Claim 4 is canceled.

Response to Argument
2.             Applicant's arguments filed 06/22/22 have been fully considered but they are not persuasive. An updated search has found one more reference that is added on PTO 892, however, the previous rejection is maintained because the canceled claim 4 is amended into independent claims 1 and 6 which renders the same scope as previously was rejected in claim 4 (claim 4 depended from claim 1). New claims 7-9 as device claims provide identical limitations already met in method claims 2, 3 5. Thus, the amended claims 1 and 6 are considered and the office action below uses a 103 type rejection similar to the previous claim 4 rejection.
                  The applicant argues on page 5 of the remarks, against Weaver 0020] in previous claim 4 and concludes that Weaver speaker selection depends on the audio output mode change, and it requires a change. The examiner respectfully disagrees, because the sentence explaining the “audio output mode change” is after the previous sentence that already had met the limitation, and basically it is explaining that “when a change happens” (NOT that it requires a change) then the system will adapt in order to maintain “the sound quality (sound mode) to match with the predetermined sound output device (group of speakers) that are capable of producing that sound quality (sound mode), as the office action explains:
               Kawai does not explicitly disclose “and when determining that the output destination of the sound signal is the predetermined sound output device, setting the sound quality to second sound quality associated with the predetermined sound output device”, but Weaver in a similar field of endeavor teaches this limitation is met by [0020] in particular the section that cites "Audio/video receiver 106 can choose a group of speakers from the audio system in accordance with a selected audio output mode”; 
Furthermore please note, the continuation which is cited as “wherein a second group of speakers is chosen when the selected audio output mode changes."  is further interpreted  as, if and when  “the selected audio output mode changes” then the system (in order to adapt) accordingly chooses “a second group of speakers” that is predetermined for “the sound quality of the audio output mode”. That is, whether there is a change or NOT, the predetermine group of speakers” that can provide the selected audio output mode are chosen.             


Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 – 3, 5 – 9 are rejected under 35 U.S.C. 103 as being un-patentable over Kawai et al., hereinafter Kawai (US 20080225166 A1) in view of Weaver et al., hereinafter Weaver (US 20040128402 A1).

             Regarding claim 1, Kawai discloses “An operation method for a display apparatus (Fig 1, AV receiver 1 and TV monitor 55) comprising: {Fig 1, 6, 12, 16, and [0018 - 19]}
                displaying an image on a display surface (Fig 1, display surface is the screen on the TV monitor 55); 
               outputting a sound signal representing sound; and {Fig 1, element 23 for volume adjustment and path switch over using relay A and relay B to control the path to speakers 51 and 52 as shown speaker A for music and speaker B for video sound},
              
                 when receiving an instruction to set sound quality of sound represented by the sound signal to first sound quality, setting the sound quality to the first sound quality and setting image quality of the image to first image quality associated with the first sound quality”.   
            {Fig 1, shows the A/V receiver 1, and user interface 12, [0019, 32, 109] discloses the limitation "receiving an instruction" is met by Fig 6 flow chart, step S6 (press Scene button of AV receiver), such as in step S10 (realization of scene entitled, watch DVD movie). The limitation “to set sound quality of sound represented by the sound signal to first sound quality “is met by step S13 (switch sound field to movie theater setup). The limitation “and setting image quality of the image to first image quality associated with the first sound quality” is met by step S14 (switch night mode to cinema setup (for image), step S15 (setup suited to scene setup). Also, as cited in [0109] "Specifics of the step S10 will be described with reference to steps S11 to S17 shown in FIG. 6. The control section 11 applies electric power to the audio-video receiver 1 in step S11; it switches connection with the DVD player 53 in step S12; it switches the sound field to "Movie Theater" in step S13; it switches the night listening mode (referred to as "Night Mode") to "Cinema" in step S14; and it controls various setups suited to the scene template. When the DVD player 53 interconnected to the audio-video receiver 1 is an operation-interlinked type allowing the audio-video receiver 1 to control it, the control section 11 applies electric power to the DVD player 53 in step S16. In step S17, the control section 11 controls the DVD player 53 to play back an input source (e.g., a DVD)." If more detailed desired, please also see [0057, 113]}.

              “determining whether an output destination of the sound signal is a predetermined sound output device” as met by [0078] The first relay 27 of the power amplifier unit 16 is connected to a first speaker 51 (referred to as a speaker A) for use in music appreciation, and the second relay 28 is connected to a second speaker 52 (referred to as a speaker B) for use in video (or movie) appreciation.
               Kawai does not explicitly disclose “and when determining that the output destination of the sound signal is the predetermined sound output device, setting the sound quality to second sound quality associated with the predetermined sound output device”, but Weaver in a similar field of endeavor teaches this limitation is met by [0020] in particular the section that cites "Audio/video receiver 106 can choose a group of speakers from the audio system in accordance with a selected audio output mode”; 
Furthermore please note, the continuation which is cited as “wherein a second group of speakers is chosen when the selected audio output mode changes."  is further interpreted  as, if and when  “the selected audio output mode changes” then the system (in order to adapt) accordingly chooses “a second group of speakers” that is predetermined for “the sound quality of the audio output mode”. That is, whether there is a change or NOT, the predetermine group of speakers” that can provide the selected audio output mode are chosen.
Additionally, the proof of analogous art found in [0014] Fig 2, [0023].
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawai as taught in Weaver to provide “and when determining that the output destination of the sound signal is the predetermined sound output device, setting the sound quality to second sound quality associated with the predetermined sound output device”, for the purpose of allowing the Audio/video receiver to be able to choose a group of speakers from the audio system in accordance with a selected audio output mode” as Weaver [0020] teaches.


                Regarding claim 2, Kawai further discloses “The operation method according to claim 1, further comprising specifying the first image quality with reference to information representing that the first sound quality and the first image quality correspond to each other according to the instruction”, 
                   As already met by the claim 1 citations, and in particular by Fig 6 flow chart, step S13 (switch sound field to movie theater setup) and step S14 (switch night mode to cinema setup (for image), step S15 (setup suited to scene setup). Also, as cited in [0019, 109] and also notice various sound quality and corresponding image quality modes in Fig 12 and 16.


                Regarding claim 3, Kawai further discloses “The operation method according to claim 1, further comprising outputting the sound signal to a sound output device associated with the first sound quality when receiving the instruction”, in claim 1 noted the limitation "receiving an instruction" is met by Fig 6 flow chart, step S6 (press Scene button of AV receiver), such as in step S10 (realization of scene entitled, watch DVD movie), and additionally  [0057, 113] discloses “outputting the sound signal to a sound output device associated with the first sound quality”.


                Regarding claim 5, Kawai further discloses “The operation method according to claim 1, further comprising: receiving image data from an image data delivery apparatus (DVD player) associated with the first sound quality when receiving the instruction; and displaying the image on the display surface based on the image data”, as noted in claim 1, by "receiving an instruction" is met by Fig 6 flow chart, step S6 (press Scene button of AV receiver), such as in step S10 (realization of scene entitled, watch DVD movie). The limitation “to set sound quality of sound represented by the sound signal to first sound quality “is met by step S13 (switch sound field to movie theater setup). The limitation “and setting image quality of the image to first image quality associated with the first sound quality” is met by step S14 (switch night mode to cinema setup (for image), step S15 (setup suited to scene setup),
             and “displaying the image on the display surface based on the image data” met by Fig 6, S17, and [0109].

          Regarding claim 6 – 9, these claims implement the apparatus for which its hardware met by (Fig 1), and for which the method that details its process was noted in claims 1, 2, 3, 5 respectively and are rejected under the same rationale.
	


Conclusion
              Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN N HAIEM whose telephone number is (571)270-1048.  The examiner can normally be reached on Mon - Thurs 7:45 - 6:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422